PER CURIAM.
Pro se appellant John W. Berry appeals from the district court’s order dismissing his 42 U.S.C. § 1983 action against certain Massachusetts state district attorneys. In his action, Berry sought dismissal of criminal charges now pending against him in state court. After review of the parties’ brief and the record, we affirm, substantially for the reasons given by the magistrate judge in his report and recommendation dated February 5, 2001, which the district court adopted in its decision dated March 19, 2001.

Affimed. See Loe. R. 27(c).